Citation Nr: 1409666	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-35 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for residuals of a stress fracture of the right leg.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that in relevant part denied service connection for residuals of stress fracture of the right leg (claimed as right leg disability) and service connection for PTSD.

Claims for service connection for PTSD encompass claims for service connection for all acquired psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized that issue as reflected on the title page.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has no current residuals of a stress fracture in service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for residuals of stress fracture of the right leg have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VA must also notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran in this case was provided letters in September 2007 and January 2008 that constituted fully-compliant VCAA notice, and the Veteran had ample opportunity to respond prior to the September 2008 rating decision on appeal.  In any event, the Veteran has not identified any prejudice due to error in the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained service treatment records (STRs), service personnel records and post-service treatment records from those medical providers the Veteran has identified as having treatment records that could be relevant to the issue decided below.  Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Also, the Veteran had a VA examination in September 2008 specifically to determine the nature and etiology of his claimed right leg disability; he has thus been provided appropriate VA examination in support of the claim herein decided.  
 
Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id.

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. 498, 511. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




Evidence and Analysis


In his claim, received in July 2007, the Veteran asserted having a right leg disability that was incurred in service in 1975.

Service treatment records (STRs) show the Veteran was treated in April 1975 for pain in the right tibia associated with running: x-ray report showed a faint stripe of new bone consistent with a healing "stress" fracture of the proximal tibia.  There are no subsequent notes of complaint of, or treatment for, right leg problems during service.
 
The Veteran had a separation examination in October 1980; in the self-reported Report of Medical History the Veteran essentially denied any current or past musculoskeletal problems, and the corresponding Report of Medical Examination shows the lower extremities to have been "normal" on examination.  The Veteran was assigned a PULHES profile of L-1 at discharge.

(The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991), for an explanation of the military medical profile system.)

The Veteran presented to the VA Primary Care Clinic (PCC) in July 2007 as a new patient.  In relevant part, he complained of leg cramps in the hamstrings (HS).  Physical examination was essentially normal.  The Veteran received a trial prescription for cyclobenzaprine to treat "leg muscle cramps."

The Veteran had an annual physical examination at the PCC in July 2008, during which he complained of various musculoskeletal symptoms.  Most recently he developed sharp pains in the right lower leg that he believed to be associated with remote fractures; he also complained that cyclobenzaprine was no longer effective in controlling his cramping.  Musculoskeletal examination showed no objective sign of significant pain or functional impairment, and the Veteran's gait was normal.  The clinical impression of "muscle cramp" was continued, and the prescribed muscle relaxant was changed to methocarbamol.

The Veteran had a VA orthopedic examination in September 2008, using the "fractures and bone disease" examination protocol.  The Veteran reported having broken his right tibia/fibula during basic training.  He reported that he was excused from physical training and marching but the injury did not require surgery or casting.  The Veteran complained of current shooting pains at night extending from the hip down the leg.  He was currently treating his symptoms with pain medication and a moist heating pad at night, with good results.  The Veteran reported being able to walk more than a quarter mile but less than a full mile.

Examination showed the Veteran to walk with an antalgic gait.  There was no evidence of a bone or joint abnormality, evidence of abnormal weight-bearing or functional limitation on standing.  There was no tenderness to palpation of the right shin, no scar and no deformity.  There was no muscle atrophy, the hair distribution of the right lower extremity (RLE) was normal and the limb was warm and dry.  X-ray of the tibia and fibula (two views) was negative.  The examiner diagnosed right tibia stress fracture, healed.

The examiner stated an opinion that the Veteran's complaint of RLE pain was not related to his injury to the RLE in service.  As rationale, the examiner stated that during service the Veteran had an acute self-limiting injury that apparently resolved without medical treatment, citing the April 1975 x-ray report in service.  The examiner also pointed out there was no further complaint of RLE problems in service, or after service prior to the Veteran's complaint to VA of muscle cramps in 2007.  The examiner also stated that the Veteran's description of current RLE pain was inconsistent with the injury, since his current complaint was of right thigh pain radiating to the lateral RLE.    

The Veteran had an annual examination at the VA PCC in August 2009.  The examination report is silent in regard to any renewed complaint of RLE pain, and the Veteran was observed to walk with a normal gait.

In his substantive appeal, received in September 2009, the Veteran asserted he broke his leg in three places during basic training and had pain and numbness ever since that injury.

The Veteran called the VA PCC in March 2010 complaining of leg pain.  He reported his right lower leg had been painful ever since he fractured the tibia and fibula in basic training.  He believed the bones had never healed properly and wanted a reevaluation.

The Veteran subsequently presented to the VA PCC in April 2010 for evaluation of the RLE.  He described having injured his right leg in basic training and having been found at the time to have fractured his tibia and fibula; ever since he had leg pain of fluctuating severity.  Examination was significant only for tenderness over the right shin.  The clinical assessment was chronic right leg pain from alleged previous fractures.

As documented in Virtual VA, the Veteran had an annual examination at the VA PCC in August 2011 in which he complained of pain in the right leg and bilateral hips.  Physical examination was unremarkable.  The clinical assessment was "pain in joint involving the lower leg."

Treatment records in Virtual VA show the Veteran had an annual examination at the VA PCC in August 2012.  The examination report is silent in regard to any renewed complaint of RLE pain, and the Veteran was observed to walk with a normal gait.

As documented in Virtual VA, in October 2012 the Veteran presented to the VA PCC complaining of right leg and calf pain, becoming worse over the past month.  Examination showed significant tenderness over the right calf and some swelling when compared to the left leg.  The clinical impression was chronic right leg/new calf pain, possibly venous thromboembolism (VTE).  There is no competent evidence of record relating this pain to the Veteran's stress fracture in service.

 "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the Veteran has not shown any current residuals of his in-service stress fracture for which service connection can be considered.   

The file contains no medical evidence of any objective clinical residuals of the Veteran's in-service stress fracture, and in fact the VA examiner in September 2008 characterized the injury as "stress fracture, healed."  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).   Further, the VA examiner noted the Veteran's complaint of pain but stated an opinion that such pain was not related to the Veteran's remote stress fracture.  The examiner in this case was demonstrably fully informed of the pertinent factual premises, and she provided a fully-articulated opinion that was supported by a reasoned analysis.  The examiner's report is accordingly probative under the criteria of Nieves-Rodriguez and may be relied upon by the Board.  

While the examination of September 2008 is remote, the treatment records associated with Virtual VA are current through November 2012.   The Veteran's VA Active Problems List has shown only "muscle cramps" during the entire period under review, and there is nothing in the record since September 2008 that contradicts the findings and opinion of the VA examiner.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza, 7 Vet. App. 498.  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA and his statements to various providers and examiners.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Addressing first the Veteran's assertion that he had a fracture of the tibia and fibula in multiple places during basic training, such an injury is not shown in STRs, and in fact the X-ray of April 1975 shows by contemporaneous medical evidence that the in-service injury was not as severe as the Veteran now asserts.  The VA X-ray in September 2008 also showed no indication of any significant previous fracture.

Addressing next the Veteran's contention that he had right leg pain ever since the injury in service, this is internally inconsistent with his own Report of Medical History at the time of discharge in which he essentially denied any current right leg problem, and is also inconsistent with the examination that showed his lower extremities to be normal.  To the degree that the Veteran asserts having a "chronic" disability since service based on continuity of symptoms, evidence of continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The competent evidence of record does not show the Veteran has a current right leg disability that is included in the list of chronic disabilities under 38 C.F.R. § 3.309(a).  

In sum, based on the evidence and analysis above the Board finds the Veteran does not have current residuals of a stress fracture that was incurred in service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for residuals of a stress fracture of the right leg is denied.


REMAND

The Board finds that additional development is required before the issue of entitlement to service connection for an acquired psychiatric disorder can be adjudicated.

Since the RO's last adjudication of the claim, in the form of the Statement of the Case (SOC) in July 2009, the Veteran was diagnosed with bipolar disorder, depressive disorder and panic disorder as well as PTSD (see VA Mental Health Clinic treatment records in Virtual VA).  The United States Court of Appeals for Veterans Claims (Court) has held that in construing a claim the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim." Clemons, 23 Vet. App. 1, 4-5.  Accordingly, the file must be remanded to enable the Originating Agency to consider whether service connection is warranted for a diagnosed acquired psychiatric disorder other than PTSD.

In specific regard to the diagnosed PTSD, the RO essentially denied service connection based on a determination that the Veteran has not submitted a verified or verifiable stressor.  In July 2010, after the RO's last adjudication of the issue, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Thus, the amended regulation applies in this case.

Remand is required because the RO has not developed or adjudicated the case under the amended regulation.  Further, to avoid prejudice to the Veteran, he must be advised of the amended regulation and provided an opportunity to respond prior to such readjudication.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be advised of the new criteria for PTSD stressors as articulated in 38 C.F.R. § 3.304(f)(3) (2013).  They should also be provided all notice required in response to the claim for service connection for psychiatric disability other than PTSD, and should be afforded an appropriate period in which to respond.

2.  The RO or the AMC should also undertake any other development it determines to be warranted, to include affording the Veteran a new VA examination to determine the etiology of the acquired psychiatric diagnoses other than PTSD if deemed necessary.
  
3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M.  N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


